TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00243-CV


Oscar Omar Sosa, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-FM-09-006532, HONORABLE SUSAN D. SHEPPARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Oscar Omar Sosa's appellant's brief is overdue.  The brief was due to be filed
January 10, 2011.  By letter dated January 28, 2011, this Court's clerk notified appellant that his
brief was late and that failure to file a brief, motion, or explanation by February 7, 2011 could result
in this appeal being dismissed for want of prosecution.  No brief, motion, or other document has
been filed.  We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).

                                                                                     
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   March 24, 2011